Citation Nr: 0506135	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1963 to November 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas, that 
denied service connection for bronchial asthma. In February 
2004, the veteran testified before the Board at a hearing 
held at the RO in Waco, Texas.  

The February 2002 rating decision also granted non-
compensable service connection for residuals of a fracture of 
the right fibula, granted non-compensable service connection 
for hemorrhoids and denied service connection for pilonidal 
cysts.  The veteran appealed the denials of service 
connection for bronchial asthma and pilonidal cysts.  In 
February 2004, however, the veteran withdrew his claim 
regarding service connection for pilonidal cysts.  
Accordingly, only the claim for entitlement to service 
connection for bronchial asthma will be addressed below.  


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of this claim has been obtained.

2.  The veteran's current bronchial asthma is unrelated to 
his service or any incident therein.


CONCLUSION OF LAW

Bronchial asthma was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Army 
from November 1963 to November 1965.  A review of his service 
medical records shows that on medical examination performed 
for induction purposes in July 1963, the veteran's lungs and 
chest were listed as normal, and he was found qualified for 
induction.

In a July 1963 report of medical history, the veteran stated 
that he had a history of asthma but had not experienced 
shortness of breath, or pain or pressure in the chest.  

According to May 1964 notes from service, the veteran 
reported difficulty breathing and stated that he had had 
asthma for some time.  On examination, the veteran was found 
to have rhinitis and pharyngitis.  No assessment of asthma 
was made.

Service notes from April 1965 show that the veteran 
complained of dyspnea and stated that he had asthma.  The 
veteran was advised to return to see the doctor the following 
morning if there was no improvement.  The veteran was in fact 
seen approximately two weeks later.  At that time, the 
veteran complained of pain in his throat, chest and lungs.  
Upon examination, his heart, throat, chest and lungs were all 
found to be within the normal limits.  

September 1965 notes from service show that the veteran 
complained of a chest cold and was having difficulty 
breathing.   The veteran was treated for a cough.

The veteran was separated from service in October 1965.  On 
examination prior to separation, he described his health as 
good but noted that he currently had asthma and had 
experienced both shortness of breath and chest pain.  The 
examiner determined that these complaints were not of medical 
significance and made no official diagnosis of asthma.

Available evidence does not show that the veteran received 
any treatment for asthma following separation from service 
until 1998.  The veteran testified in a hearing before the 
Board in February 2004 that he first sought treatment from 
the VA for his asthma in 1966 and that he continued to 
receive treatment from the VA throughout the 1970s.  The 
veteran further testified, however, that his treatment 
records from these periods had been lost.  

In furtherance of his claim, the veteran reported in July 
2001 that he was hospitalized at Baylor Medical Center for an 
asthma attack in May 1998, and that he had received private 
treatment for bronchial asthma from the Maynard Clinic from 
September 2000 to July 2000.  The veteran also reported that 
he had received treatment for asthma at a VA outpatient 
clinic in Dallas, Texas for "many years."  The veteran 
additionally stated that his mother had always had asthma and 
that since his asthma attack in 1965 she had treated him with 
her medications.

May 1998 records received from Baylor Medical Center show 
that the veteran was admitted for dyspnea and treated for 
asthma.  The veteran was prescribed medication following this 
asthma attack.

The RO received treatment records from the Maynard Clinic 
dated from May 1998.   These records show that the veteran 
exhibited symptoms including shortness of breath, wheezing, 
and a cough, and he was treated for asthma.  The RO also 
received treatment records dated from September 2000 that 
show that the veteran was again treated for asthma.  Neither 
the May 1998 nor the September 2000 records states whom was 
the attending physician.  

In October 2002, the RO received a letter from Dr. D. A. 
Maynard, which was dated in November 2000, that stated that 
Dr. Maynard had been treating the veteran since July 2000 for 
chronic obstructive pulmonary disease and allergic rhinitis, 
among other things.  

VA treatment records from 2001 show treatment for chronic 
obstructive pulmonary disease. 

The veteran submitted his claim for service connection for 
bronchial asthma in February 2001.

The veteran underwent VA examination in January 2002.  
Records from that examination indicate that the veteran 
stated that he experienced his first asthma attack while he 
was stationed in Hawaii in 1964-1965.  The veteran stated 
that he was not admitted to the hospital at that time.  The 
veteran also stated that he still had frequent asthma attacks 
but noted that they had become less severe because he had 
been taking his medications on a regular basis.  The veteran 
was noted to have a cough with productive sputum at the time 
of examination.  Examination of the lungs revealed a few 
rales and rhonchi at the bases but they were mostly clear.  
Upon completion of the examination, the impression was that 
the veteran had true bronchial asthma that was mild to 
moderately severe.  It was noted, according to history 
provided by the veteran, that the veteran had acquired asthma 
during service.

The veteran underwent VA examination again in August 2003.  
The impression was that the veteran had chronic bronchial 
asthma, which was currently controlled with prescribed 
inhalers.  It was noted that the veteran's service medical 
records did not reflect the diagnosis of asthma while he was 
in service.  He was thought on one occasion to have had 
asthma, but on examination a week later he was shown to have 
had a normal chest, so that a diagnosis of asthma was not 
made.  The examiner opined that asthma had historically 
developed since that time.

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board will consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
February 2002, that is, after the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the 
veteran was harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in May 2001; a statement of 
the case in July 2002, and supplemental statements of the 
case in March and August of 2003.  Taken together, all of 
these documents discussed the evidence considered and the 
pertinent laws and regulations, including provisions of the 
VCAA and the reasons for the RO's decision.

The Board notes the veteran testified, at a hearing held 
before it in February 2004, that he had received treatment at 
a VA facility in Dallas, Texas for his asthma condition 
throughout the 1960s and 1970s.  The veteran also testified 
that these treatment records had been lost.  

As part of its duty to assist, the VA has an obligation to 
obtain federal records on behalf of the veteran.  See 38 CFR 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  Here, however, the veteran has informed the 
Board that these records no longer exist.  As such, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).        

With this in mind, the Board notes that there can be no harm 
to the veteran, as the VA has made all efforts to notify and 
to assist the veteran with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its "duty to notify the veteran."

Through discussions in correspondence, the rating decisions, 
the statement of the case, and supplemental statements of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's responsibilities for providing evidence.  
Pertinent identified medical records have been obtained.  It 
does not appear that there is any additional, relevant 
medical treatment evidence that should be obtained with 
regard to these claims.  Also, VA examinations have been 
provided.

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  The Board will now address the merits of the 
veteran's claim.

B.  Merits

The veteran contends that he is entitled to service 
connection for bronchial asthma.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  The mere fact of an in-service injury is not enough; 
there must be a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service; or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Service connection requires: (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates both that the injury or 
disease existed before acceptance and that the injury or 
disease was not aggravated by such service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16 2003).  History 
of preservice existence of conditions recorded at the time of 
entrance does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence.  38 C.F.R. § 3.304(b)(1) (2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2004).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  A mere transient flare-up during service of 
a preexisting disorder does not, in the absence of evidence 
of a worsening of the underlying condition, constitute 
aggravation of the disorder.  Id.                                                                                                                                                                                                                                                                                                                                                                                                                                         

The United States Court of Appeals for the Federal Circuit 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, and the appeal will be denied.

A July 1963 induction examination report shows that the lungs 
and chest were normal, and the veteran was found qualified 
for induction.  In a report of medical history submitted at 
induction in July 1963, the veteran stated that he had had 
asthma but that he had not experienced shortness of breath or 
pain or pressure in the chest.  

Because the veteran's entrance examination in this case did 
not report an asthma condition, and no other material 
evidence indicates that the veteran had a pre-existing asthma 
condition, the veteran is entitled to a presumption of 
soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).

However, the Board must consider if the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The Board finds that the presumption of soundness has not 
been rebutted in this case.  There is no evidence that shows 
the veteran was diagnosed with or suffered from asthma prior 
to entering service.  The veteran's statement regarding his 
history with asthma alone is insufficient to except him from 
this presumption.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (holding that a layperson is generally not 
capable of providing diagnosis or opining on a matter 
requiring knowledge of medical principles).  Therefore, the 
veteran is presumed to have been sound upon entry into 
service. 

Having established that the veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the veteran developed an asthma condition 
during active service.  Service medical records show that in 
May 1964 the veteran reported difficulty breathing and stated 
that he had had asthma for some time.  On examination, the 
veteran was found to have rhinitis and pharyngitis.  No 
assessment of asthma was made.  Service notes from April 1965 
show that the veteran complained of dyspnea and he again 
stated that he had asthma.  The veteran was advised to return 
to see the doctor the following morning if there was no 
improvement.  The veteran did not report for further 
treatment until approximately two weeks later.  At that time, 
the veteran complained of pain in his throat, chest and 
lungs.  Upon examination, his heart, throat, chest and lungs 
were all found to be within the normal limits.  September 
1965 notes from service show that the veteran complained of a 
chest cold and was having difficulty breathing.   The veteran 
was treated for a cough.

The veteran was separated from service in October 1965.  The 
veteran described his health as good but noted that he 
currently had asthma and had experienced both shortness of 
breath and chest pain.  The examiner determined that these 
complaints were not of medical significance and made no 
official diagnosis of asthma.

Review of the veteran's service medical records thus does not 
show that the veteran had asthma during service or that he 
was treated for asthma during service.  Rather, a review of 
the records shows only that the veteran was treated for 
rhinitis, pharyngitis, and a cough.  The Board can therefore 
not conclude, from a review of the service medical records, 
that the veteran had an asthma condition during service.

Accordingly, the Board notes that even if the veteran had an 
asthma condition that preexisted service, the veteran would 
still not be entitled to service connection.  In this case 
there has been no finding that the veteran had an asthma 
condition during service.  Therefore, his condition cannot be 
said to have been aggravated by service, as is required for 
service-connecting a condition that preexisted service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004). 
 

Similarly, the Board cannot conclude that the veteran 
suffered in service from an asthma condition that was 
chronic.  Service medical records reflect that the veteran 
reported difficulty breathing associated with respiratory 
infections; there was no actual clinical finding of asthma.  
The Board finds that the weight of the evidence demonstrates 
that during the veteran's service there was no combination of 
manifestations sufficient to identify an asthma condition so 
as to establish chronicity of such claimed disorder during 
service.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current bronchial asthma.  38 C.F.R. § 3.303(b).  With regard 
to the continuity of post-service symptomatology, the veteran 
has contended that he continued to complain of problems 
related to asthma and that he received treatment for asthma.  
However, the available evidence does not show that the 
veteran received any treatment for asthma after he was 
separated from service in 1968.  Indeed, the available 
evidence does not indicate that the veteran was diagnosed 
with asthma until 1998, as noted above.  While the veteran 
indicates that his mother, who also suffered from asthma, 
treated him with her medications, this is not sufficient 
medical proof to establish that the veteran experienced a 
continuity of symptoms after separation from service 
sufficient to grant service connection.  See Espiritu, supra.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich and Rabideau, supra.  In 
this case, there is no evidence establishing a direct medical 
nexus between military service and the veteran's current 
bronchial asthma.  VA examination and treatment records from 
2001 and 2002 show mild to moderately severe bronchial asthma 
at the present time, but the medical evidence does not 
suggest that such is related to any incident of service.  The 
veteran testified at a hearing before the Board in February 
2004 that no physician had ever told him why or how he had 
developed asthma.  The Board notes the January 2002 VA 
examination report that the veteran developed asthma during 
service.  However, this opinion was based upon a history 
provided by the veteran.  Transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber is a medical professional.  See Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  Further, in the August 2003 VA 
examination report, the examiner notes that the veteran was 
thought to have had asthma on one occasion during service but 
upon examination the following week the veteran was shown to 
have had a normal chest.  Indeed, the August 2003 examination 
specifically discussed why there was no actual asthma in 
service and concluded that the veteran's asthma in fact 
developed after service.  

The veteran contends that his current asthma condition is 
related to his service.  However, as a layman, he has no 
competence to give a medical opinion or diagnosis or etiology 
of a disorder.  Espiritu, supra.

In the present case, the weight of the medical evidence 
indicates that the veteran's asthma condition began many 
years after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for bronchial asthma is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


